Order entered October 8, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01001-CR

                                    JOCELYN UY, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-86182-2013

                             NUNC PRO TUNC ORDER
       The Court GRANTS the Collin County Clerk’s motion for extension of time to file the

clerk’s record.

       We ORDER the Collin County Clerk to file the clerk’s record within THIRTY (30)

DAYS from the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE